By the Court,
Martin, J. alone.
The land Was bought by St. Muxent, with the reservation of the king's right, to a certain part of it. According to the laws of the country, no suit was necessary to ascertain the royal portion. It was laid off according to the known rule and usage, and the governor’s construction is warranted by the cotemporaneous exposition of the word arpents, in grants and concessions of those days ; if superficial arpents were meant, it would have been necessary to have described the particular spot, with .more accuracy, than by saying, the ground on which the buildings stood. The decision *236does not appear incorrect, and it was made by the only legitimate authority at the time, tho’ doubtless it was liable to the revision of the sovereign. The parties seem to have been satisfied therewith; and the plaintiff, having lost part of the purchased land, by a legal determination, is entitled to compensation.
Judgment for the Plaintiff.